WARD, Judge,
concurring.
I concur. I do not reach the issues of the majority opinion because I believe that summary judgment is always inappropriate in suits for declaratory judgments. Once the City agrees to declaratory judgment proceedings then plaintiffs are entitled to an express declaration of their rights, and in this case that means a declaration of whether there was a contract between plaintiffs and the City. Of course facts may be proven just as in any other proceeding, C.C.P. art. 1871, but summary judgment proceedings are the antithesis of a declaratory judgment because they do not fully adjudicate rights, as the instant case illustrates. It is significant in those article providing for declaratory judgment there is no provision for summary judgments, because I believe, declaratory judgments were meant to fully express the rights of parties.